UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2115


JONATHAN BOLLS,

                      Plaintiff – Appellant,

          v.

VIRGINIA BOARD OF BAR EXAMINERS,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00427-HEH)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Bolls, Appellant Pro Se. Catherine Crooks Hill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jonathan    Bolls    appeals   the    district   court’s         order

dismissing    his   complaint   challenging     the   constitutionality       of

the Appellee’s rules governing release of a failed applicant’s

essay examination.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district   court.      Bolls   v.     Virginia   Board      of     Bar

Examiners, No. 3:11-cv-00427-HEH (E.D. Va. Sept. 14, 2011).                   We

dispense     with   oral   argument   because     the    facts   and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2